               Case 20-50017-btb        Doc 50    Entered 03/10/20 15:25:18       Page 1 of 1



 1   LAW OFFICE OF NATHAN R. ZELTZER,
     Nathan R. Zeltzer, Esq., SBN 5173
 2   232 Court St.
     Reno, Nevada 89501
 3   (775) 786-9993
     nrzbk@yahoo.com
 4
     Attorney for Interested Party
 5   Reno Patio & Fireplaces, LLC
 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                     FOR THE DISTRICT OF NEVADA
 8
                                                    ***
 9
     IN RE:                                                CASE NO. BK-20-50017BTB
10                                                              Chapter 7
     AFFORDABLE PATIOS &
11   SUNROOMS, dba RENO PATIO
     AND FIREPLACES
12
           Debtor,                                         REQUEST FOR SPECIAL NOTICE
13   _______________________________/
14   TO THE DEBTOR’S ATTORNEY, TRUSTEE, ALL CREDITORS, AND ALL OTHER
15   INTERESTED PARTIES:
16            You are hereby given notice that NATHAN R. ZELTZER, attorney at law, represents
17   creditor RENO PATIO AND FIREPLACES, LLC in this matter.
18            You are requested to serve a copy of each notice of any proceeding, hearing and/or report
19   in this matter, including, but not limited to notices required by Bankruptcy Rules 2002 and
20   3017(a), and the Local Rules of the Bankruptcy Court, such notices should be sent to the address
21   set forth below, or electronically to:
22            Nathan R. Zeltzer, Esq.
              232 Court St.
23            Reno, NV 89501
              nrzbk@yahoo.com
24
     Dated: 3/10/20                                       /s/ Nathan R. Zeltzer
25                                                        Nathan R. Zeltzer,
                                                          Attorney for Reno Patio & Fireplaces, LLC
26
27
28                                                    1
